     Case 8:20-cr-00127-MWF Document 60 Filed 10/26/20 Page 1 of 6 Page ID #:461



1    NICOLA T. HANNA
     United States Attorney
2    CHRISTOPHER D. GRIGG
     Assistant United States Attorney
3    Chief, National Security Division
     WILLIAM M. ROLLINS (Cal. Bar No. 287007)
4    GEORGE E. PENCE (Cal Bar No. 257595)
     Assistant United States Attorneys
5    Terrorism and Export Crimes Section
          1500 United States Courthouse
6         312 North Spring Street
          Los Angeles, California 90012
7         Telephone: (213) 894-7407/2253
          Facsimile: (213) 894-2927
8         E-mail:    william.rollins@usdoj.gov
                     george.pence@usdoj.gov
9
     Attorneys for Plaintiff
10   UNITED STATES OF AMERICA

11                            UNITED STATES DISTRICT COURT

12                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

13   UNITED STATES OF AMERICA,               No. CR 20-127-MWF

14               Plaintiff,                  GOVERNMENT’S MOTION IN LIMINE
                                             NO. 1 TO PRECLUDE ANY ARGUMENT OR
15                    v.                     EVIDENCE INVITING JURY
                                             NULLIFICATION
16   GUAN LEI,
                                             TRIAL DATE: 11/17/2020
17               Defendant.

18

19        Plaintiff United States of America, by and through its counsel
20   of record, the United States Attorney for the Central District of
21   California and Assistant United States Attorneys George E. Pence and
22   William M. Rollins, hereby files its Motion in Limine No. 1 to
23   Preclude Any Argument or Evidence Inviting Jury Nullification.
24   //
25

26

27

28
     Case 8:20-cr-00127-MWF Document 60 Filed 10/26/20 Page 2 of 6 Page ID #:462



1         This Motion is based upon the attached memorandum of points and

2    authorities, the files and records in this case, and such further

3    evidence and argument as the Court may permit.

4    Dated: October 26, 2020              Respectfully submitted,

5                                         NICOLA T. HANNA
                                          United States Attorney
6
                                          CHRISTOPHER D. GRIGG
7                                         Assistant United States Attorney
                                          Chief, National Security Division
8

9                                               /s/
                                          GEORGE E. PENCE
10                                        Assistant United States Attorney

11                                        Attorneys for Plaintiff
                                          UNITED STATES OF AMERICA
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2
     Case 8:20-cr-00127-MWF Document 60 Filed 10/26/20 Page 3 of 6 Page ID #:463



1                       MEMORANDUM OF POINTS AND AUTHORITIES
2    I.   INTRODUCTION
3         Defendant Guan Lei (“GUAN”) is charged with destroying evidence

4    to obstruct a federal investigation, in violation of 18 U.S.C.

5    § 1519.   In July 2020, the Federal Bureau of Investigation (“FBI”)

6    began investigating GUAN in connection with visa fraud and the

7    possible transfer of sensitive information from the University of

8    California, Los Angeles (“UCLA”) to high-ranking People’s Republic of

9    China (“PRC”) military officers and the PRC’s National University of

10   Defense Technology (“NUDT”), an entity suspected of procuring U.S.-

11   origin items to develop supercomputers with nuclear explosive

12   applications.

13        During the federal investigation, GUAN – an NUDT student from

14   the PRC conducting research at UCLA on a J-1 visa - deliberately

15   concealed digital storage drives from the FBI, falsely told U.S.

16   Customs and Border Protection officers that he never contacted the

17   PRC consulate while in the United States, and, several days after

18   refusing the FBI’s request to conduct an offsite search of his

19   laptop, walked circuitously around his apartment building, reached

20   into his sock, and threw a destroyed hard drive into a trash dumpster

21   nearby.

22        GUAN now appears poised to offer argument or evidence at trial

23   that the government’s investigation and prosecution of him is

24   politically-motivated.     In recent correspondence with the undersigned

25   Assistant United States Attorney, GUAN’s counsel asserted that the

26   FBI’s investigation of GUAN “originated with President Trump’s

27   May 29, 2020 Proclamation regarding visa applicants from China which,

28   frankly, tends to suggest this investigation and prosecution are
     Case 8:20-cr-00127-MWF Document 60 Filed 10/26/20 Page 4 of 6 Page ID #:464



1    political in nature.”     As a factual matter, GUAN is wrong, and any

2    evidence or argument based on GUAN’s perception of political disputes

3    between the United States and the PRC would not assist the trier of

4    fact in resolving whether GUAN engaged in the charged conduct.            See

5    Fed. R. Evid. 401, 402.     Its sole purpose would be to garner sympathy

6    and induce nullification.

7          GUAN has not offered any evidence to support his theory, which

8    carries a strong potential for confusing the issues, misleading the

9    jury, causing undue delay, and wasting time.         The Court has a duty to

10   stand as a bulwark against jury nullification and should exercise its

11   discretion under Federal Rule of Evidence 403 to preclude any

12   argument, evidence, or lines of questioning concerning GUAN’s theory

13   that the government’s investigation and prosecution of him is

14   “political in nature.”

15   II.   ARGUMENT
16         The Ninth Circuit recently re-affirmed the district court’s duty

17   to forestall and prevent jury nullification.         In United States v.

18   Kleinman, 880 F.3d 1020, 1032 (9th Cir. 2017), the Ninth Circuit held

19   that part of a district court’s anti-nullification instruction was

20   improper because it suggested “that (1) jurors could be punished for

21   jury nullification, or that (2) an acquittal resulting from jury

22   nullification is invalid.”      In so holding, however, the Ninth Circuit

23   underscored the district court’s role in discouraging nullification,

24   and concluded that the instructional error was harmless.           According

25   to the Ninth Circuit:

26         Jury nullification occurs when a jury acquits a defendant,
           even though the government proved guilt beyond a reasonable
27         doubt. It is well established that jurors have the power
           to nullify, and this power is protected by freedom from
28         recrimination or sanction after an acquittal. However,

                                            2
     Case 8:20-cr-00127-MWF Document 60 Filed 10/26/20 Page 5 of 6 Page ID #:465



1         juries do not have a right to nullify, and courts have no
          corresponding duty to ensure that juries are able to
2         exercise this power, such as by giving jury instructions on
          the power to nullify. On the contrary, courts have the
3         duty to forestall or prevent nullification, whether by firm
          instruction or admonition or dismissal of an offending
4         juror, because it is the duty of juries in criminal cases
          to take the law from the court, and apply that law to the
5         facts as they find them to be from the evidence.

6    Id. at 1031 (emphasis in original, punctuation citation and quotation

7    marks omitted); see also United States. v. Blixt, 548 F.3d 882, 890

8    (9th Cir. 2008) (a trial court is well within its discretion to

9    instruct a jury to disregard defense counsel arguments aimed at jury

10   nullification (citing United States v. Sturgis, 578 F.2d 1296, 1300

11   (9th Cir. 1978) (“Not only should a judge interfere with an

12   attorney’s closing argument when it is ‘legally wrong,’ but he should

13   also limit, for example, attorneys’ remarks outside the record or

14   unduly inflammatory.”))); United States v. Powell, 955 F.2d 1206,

15   1213 (9th Cir. 1991) (district court did not abuse its discretion by

16   refusing to give proposed nullification instruction).

17        The Court should therefore disallow GUAN’s pursuit of

18   nullification - specifically, by preventing any evidence or argument

19   that FBI’s investigation of GUAN and the U.S. Attorney’s Office’s

20   prosecution of him is politically-motivated.

21   //

22

23

24

25

26

27

28

                                            3
     Case 8:20-cr-00127-MWF Document 60 Filed 10/26/20 Page 6 of 6 Page ID #:466



1    III. CONCLUSION
2         For the foregoing reasons, the government respectfully requests

3    that this Court preclude GUAN from offering any argument, evidence,

4    or lines of questioning of any trial witness regarding his theory

5    that the government’s investigation and prosecution of him is somehow

6    politically-motivated.     GUAN’s theory is untethered to the facts of

7    this case, and it has no bearing on whether he deliberately destroyed

8    a hard drive to obstruct a federal investigation.

9    Dated: October 26, 2020              Respectfully submitted,

10                                        NICOLA T. HANNA
                                          United States Attorney
11
                                          CHRISTOPHER D. GRIGG
12                                        Assistant United States Attorney
                                          Chief, National Security Division
13

14                                              /s/
                                          GEORGE E. PENCE
15                                        Assistant United States Attorney

16                                        Attorneys for Plaintiff
                                          UNITED STATES OF AMERICA
17

18

19

20

21

22

23

24

25

26

27

28

                                            4
